AFFIRM; Opinion Filed June 26, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00910-CR

                          DONNIE BROOKS FREEMAN, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                        On Appeal from the 86th Judicial District Court
                                   Kaufman County, Texas
                            Trial Court Cause No. 18-10075-86-F

                              MEMORANDUM OPINION
                          Before Justices Schenck, Osborne, and Reichek
                                   Opinion by Justice Schenck
       Donnie Brooks Freeman appeals his conviction for possession of a controlled substance

with intent to deliver. In a single issue, appellant challenges the trial court’s denial of his motion

to suppress. We affirm the trial court’s judgment. Because all issues are settled in law, we issue

this memorandum opinion. TEX. R. APP. P. 47.4.

                                           BACKGROUND

       On February 11, 2018, at about 11:48 p.m., Kaufman County Sheriff’s Department Officer

Robert Siegmund was driving his patrol car on the Eastbound service road of Highway 80 when

he noticed a silver Ford Super Duty four-door pickup truck exit a parking lot without its headlights

on and travel the wrong way down a one-way street. Officer Siegmund executed a U-turn, turned

on his lights, and effectuated a traffic stop. As the officer approached the truck, the behavior of

the two occupants drew his attention. The female passenger was “heavily looking into the review
mirror,” and both she and the driver, appellant, were moving around enough to catch the officer’s

attention. Officer Siegmund approached the truck on the passenger’s side and noticed that both

occupants were behaving nervously: “[r]apid breathing, continually kind of hemming and hawing

and kind of looking around.” Officer Siegmund then explained to appellant and his passenger why

he stopped them.

        Officer Siegmund questioned appellant and the passenger regarding why they were in that

location and where they were coming from. Appellant and the passenger answered that they were

going back to Oklahoma from Tyler. The officer then questioned them regarding their criminal

history and asked for consent to search the vehicle and the passenger’s articles. Both requests for

consent were denied. At that point, Officer Siegmund called for a canine unit to come and perform

an open-air sniff of the vehicle. Officer Kevin Shaw, a canine handler, arrived “a short time later”

at approximately 12:07 a.m. Officer Shaw’s canine alerted, which led the officers to discover a

methamphetamine pipe, approximately twenty-three grams of methamphetamine, thirty-six pills

of hydrocodone, and five baggies in a pouch in the front seat area of the truck.

        Appellant was indicted for possession of a controlled substance, methamphetamine, with

intent to deliver, between four and two hundred grams. He filed a motion to suppress, challenging

the initial stop and the length of the detention. The trial court conducted a hearing on his motion.

Officers Siegmund and Shaw testified. The trial court denied appellant’s motion. Appellant did

not request any findings or conclusions, and the court, unsurprisingly made none. Pursuant to a

plea agreement and stipulation of evidence, appellant entered a plea of guilty to the charged offense

and was sentenced to 19 years’ confinement, a $1500 fine, court costs, and $180 in laboratory fees.

The trial court certified appellant’s right of appeal, and appellant filed this appeal of the trial court’s

order denying his motion to suppress.




                                                   –2–
                                            DISCUSSION

       We review a trial court’s denial of a motion to suppress under a bifurcated standard of

review. Turrubiate v. State, 399 S.W.3d 147, 150 (Tex. Crim. App. 2013). We review the trial

court’s factual findings for an abuse of discretion, but review the trial court’s application of law to

the facts de novo. Id. When the trial court does not issue findings of fact, as here, findings that

support the trial court’s ruling are implied if the evidence, viewed in a light most favorable to the

ruling, would support them. Id. We give almost total deference to the trial court’s implied

findings, especially those based on an evaluation of witness credibility and demeanor. Id. We will

sustain the trial court’s ruling if it is reasonably supported by the record and is correct on any

theory of law applicable to the case. Id.

       Appellant urges the trial court erred in denying his motion to suppress, arguing he was

stopped on “a questionable alleged traffic offense” and the stop was overly prolonged, which

amounted to an illegal fishing expedition for unrelated criminal activity.

       An officer may make a warrantless traffic stop if the “reasonable suspicion” standard is

satisfied. Jaganathan v. State, 479 S.W.3d 244, 247 (Tex. Crim. App. 2015). Reasonable

suspicion exists if the officer has specific articulable facts that, when combined with rational

inferences from those facts, would lead him to reasonably suspect that a particular person has

engaged or is (or soon will be) engaging in criminal activity. Id. In the context of a traffic stop,

police officers are justified in stopping a vehicle when the officers have reasonable suspicion to

believe that a traffic violation has occurred. Lerma v. State, 543 S.W.3d 184, 190 (Tex. Crim.

App. 2018).     The transportation code requires a driver to display each lighted lamp and

illuminating device required by the code at nighttime and when light is insufficient or atmospheric

conditions are unfavorable so that a person or vehicle on the highway is not clearly discernible at

a distance of 1000 feet ahead. See TEX. TRANSP. CODE ANN. § 547.302(a). Additionally, the


                                                 –3–
transportation code requires drivers to follow the designated direction of one-way roads. See id. §

545.059(b).

       Officer Siegmund testified that he observed appellant driving without headlights at 11:48

p.m. and that it was dark outside. He also testified that he observed appellant driving in the

opposite direction designated by the signs on the road. Appellant offered no controverting

evidence. Viewing this uncontroverted evidence in the light most favorable to the trial court’s

ruling, the trial court did not abuse its discretion in finding Officer Siegmund had reasonable

suspicion to make the warrantless stop of appellant. See Turrubiate, 399 S.W.3d at 150.

       Having concluded Office Siegmund was justified in stopping the truck because he had

reasonable suspicion to believe that a traffic violation occurred, we next address appellant’s

complaint that the officer overly prolonged the stop.

       A traffic stop made for the purpose of investigating a traffic violation must be reasonably

related to that purpose and may not be prolonged beyond the time to complete the tasks associated

with the traffic stop. Lerma, 543 S.W.3d at 190. During a traffic stop the officer may request

certain information from a driver, such as the driver’s license, vehicle registration, and proof of

insurance, and run a computer check on that information. Id. An officer is also permitted to ask

drivers and passengers about matters unrelated to the purpose of the stop, so long as the questioning

does not measurably extend the duration of the stop. Id.

       Once the investigation of the conduct that was the subject of the traffic stop is concluded,

the continued detention of the subject is permissible only if the officer, on the basis of observations

and information developed during the stop, reasonably suspects that the person detained had

engaged, was engaging, or was soon to engage in criminal conduct. Kimbell v. State, No. 05-11-

01211-CR, 2013 WL 4568049, at *4 (Tex. App.—Dallas Aug. 26, 2013, pet. ref’d). The detention

may be prolonged beyond the point at which the purpose of the initial stop is complete if there is

                                                 –4–
reasonable suspicion to believe another offense has been or is being committed. Id. However,

once the reason for the stop has been satisfied, the stop may not be used as a “fishing expedition”

for unrelated criminal activity. Id. There is no bright-line rule as to how long a traffic stop may

reasonably continue; instead, courts consider whether the police diligently pursued a means of

investigation that was likely to confirm or dispel their suspicions quickly, during which it was

necessary to detain the defendant.      Dominy-Gatz v. State, No. 05-15-01194-CR, 2016 WL
7321435, at *8 (Tex. App.—Dallas Dec. 16, 2016, pet. ref’d) (mem. op., not designated for

publication) (citing United States v. Sharpe, 470 U.S. 675, 683–88 (1985)).

       Furthermore, a dog sniff is aimed at detecting ordinary criminal activity and is not an

ordinary incident of a traffic stop. Zimmerman v. State, No. 05-17-00492-CR, 2018 WL 3968419,

at *5 (Tex. App.—Dallas Aug. 20, 2018, pet. granted) (mem. op., not designated for publication)

(citing Rodriguez v. United States, 135 S. Ct. 1609, 1615 (2015)). Thus, absent facts showing

reasonable suspicion that a different offense has been, is being, or soon will be committed, the

officer may not prolong the traffic stop to conduct a dog sniff. Id.

       A police officer has reasonable suspicion to detain if he has specific, articulable facts that,

combined with rational inferences from those facts, would lead him reasonably to conclude the

person detained is, has been, or soon will be engaged in criminal activity. See Derichsweiler v.

State, 348 S.W.3d 906, 914 (Tex. Crim. App. 2011). This standard is an objective one that

disregards the actual subjective intent of the arresting officer and looks, instead, to whether there

was an objectively justifiable basis for the detention. See id. It also looks to the totality of the

circumstances; those circumstances may all seem innocent enough in isolation. See id. The

relevant inquiry is not whether particular conduct is innocent or criminal, but the degree of

suspicion that attaches to particular non-criminal acts. See id.




                                                –5–
           The record contains a video recording of the stop as well as Officer Siegmund’s testimony.

The officer testified that at 11:48 p.m., he first noticed appellant’s truck driving without its

headlights on and travelling the wrong way down a one-way street. The video then shows that

about eight minutes into the traffic stop, Officer Siegmund steps away from appellant’s truck and

speaks into his radio. Officer Siegmund testified that after he had spoken to appellant and the

passenger and asked for and been denied consent to search the vehicle and the passenger’s articles,

Officer Siegmund called for a canine unit to come and perform an open-air sniff of the vehicle. At

sixteen minutes into the traffic stop, Officer Shaw arrives; at nineteen minutes into the traffic stop,

the canine unit approaches appellant’s truck; and at twenty-one minutes into the traffic stop, the

canine alerted. Thus, assuming the trial court found the initial stop concluded when Officer

Siegmund called for a canine unit to perform an open-air sniff of appellant’s truck at eight minutes

into the traffic stop, the stop was prolonged an additional thirteen minutes to conduct a canine sniff

search.

           Officer Siegmund testified that, at the time of trial in June 2018, he had nearly fifteen years

of experience as a patrol officer. He testified that the area in which he noticed the truck driving at

night without its headlights on was one in which he had made “numerous drug arrests from people

coming out of there.” Prior to the traffic stop being fully resolved, the officer observed both

appellant and the passenger moving around excessively and the passenger heavily looking into the

rearview mirror, which he described as both “pre-attack indicators”1 and behavior indicative of

hiding drugs. Officer Siegmund also noticed a level of nervousness well in excess of that

experienced by other drivers he had pulled over for traffic offenses. He testified that in his years

of experience once he explains the reason he stops people, “their fears are put side pretty quickly,”



      1
        Officer Siegmund testified that pre-attack indicators are “different things people may do to be setting you up to take advantage of you.” He
went on to state that officers at the sheriff’s department are taught to be aware of “everything as they’re making contact” and that he himself had
“gotten into situations with people in traffic stops that were bad due to my lack of . . . initial observations.”

                                                                       –6–
but in this case, he observed appellant and the passenger did not calm down but instead remained

highly agitated. He further testified at the hearing on the motion to suppress that, in his experience,

drivers and passengers tend to grow calmer during a stop and that appellant and the passenger did

not. Finally, he testified that after questioning the two regarding their trip, the location and timing

of their explanation did not make sense to him.2

           We conclude the police did not illegally extend appellant’s detention because reasonable

suspicion that appellant was engaged in criminal activity arose in the course of the traffic stop and

before the traffic investigation was fully resolved.                                   Prior to completion of the traffic stop

investigation, Office Siegmund had developed specific articulable facts, which taken together with

rational inferences from those facts, led him to conclude appellant was, had been, or soon would

be engaged in criminal activity. See Kimbell v. State, 2013 WL 4568049, at *6.3 Viewing this

uncontroverted evidence in the light most favorable to the trial court’s ruling, and looking at the

totality of the circumstances while giving almost total deference to the trial court’s determination

of historical facts, we conclude the trial court did not err in finding these facts gave rise to

reasonable suspicion to justify Officer Siegmund’s further detention of appellant to continue his

investigation. See Derichsweiler, 348 S.W.3d at 914; id. at *6 (concluding officer had reasonable

suspicion to further detain appellant and continue investigation and to justify officer’s six-minute

detention of appellant to conduct canine sniff); see, e.g., United States v. Richmond, 915 F.3d 352,

359 (5th Cir. 2019) (concluding that while no probable cause existed to support warrantless search,

“[t]he information [the officer] had by that time—the wobbly tires, stripped bolts, [defendant’s]



     2
        “They were going back to Oklahoma from Tyler and the Tyler is, kind of, odd. It was an employee, not unexplainable and not impossible.
Just that he -- I'll be honest -- the land at that particular location in our particular county on that particular trip seemed odd to me.”
      3
        In Kimbell, seventeen minutes into the traffic stop, the police officer told defendant she was “clear” and he was not going to arrest her for
any traffic violations; at that point, purpose of traffic stop had been effectuated, however, during traffic stop, officer had observed defendant was
nervous, shaky, and chatty, and confirmed defendant had been previously arrested for drug offense and was living with known methamphetamine
user; we concluded the trial court did not err by finding those factors gave rise to reasonable suspicion sufficient to justify six-minute detention to
conduct canine sniff on defendant’s car.

                                                                        –7–
nervousness, and the new registration on an older vehicle stopped in a trafficking corridor—

certainly gave [the officer] the reasonable suspicion of drug trafficking needed to justify extending

the traffic stop to investigate further”).

        We conclude the trial court did not abuse its discretion in denying appellant’s motion to

suppress. Accordingly, we overrule appellant’s sole issue.

                                             CONCLUSION

        We affirm the trial court’s judgment.




                                                   /David J. Schenck/
                                                   DAVID J. SCHENCK
                                                   JUSTICE

DO NOT PUBLISH
TEX. R. APP. P. 47

180910F.U05




                                                –8–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DONNIE FREEMAN, Appellant                            On Appeal from the 86th Judicial District
                                                      Court, Kaufman County, Texas
 No. 05-18-00910-CR         V.                        Trial Court Cause No. 18-10075-86-F.
                                                      Opinion delivered by Justice Schenck,
 THE STATE OF TEXAS, Appellee                         Justices Osborne and Reichek participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 26th day of June, 2019.




                                                –9–